Case 2:20-cv-10283-CAS-JC Document 25 Filed 02/26/21 Page 1 of 4 Page ID #:155



 1 Ralph S. LaMontagne, Jr. [State Bar No. 91536]
   rlamontagne@l-a-lawoffices.com
 2 Eric A. Amador [State Bar No. 143395]
   eamador@l-a-lawoffices.com
 3 Thomas T. Carpenter [State Bar No. 98051]
   tcarpenter@l-a-lawoffices.com
 4 LaMONTAGNE & AMADOR LLP
   150 S. Los Robles Avenue, Suite 940
 5 Pasadena, California 91101
 6 Telephone: (626) 765-6800
   Facsimile: (626) 765-6801
 7
   Attorneys for Defendant
 8 VENTURE TRAVEL, L.L.C., doing business as
   TAQUAN AIR
 9
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
13 CYNTHIA A. COLER, as Personal                 )   Case No. 2:20-cv-10283-CAS-JC
   Representative and Administrator of the       )
14 Estate of Cassandra J. Webb, and on           )
   behalf of CALEB J. WEBB and DUSTIN            )   STIPULATION TO EXTEND
15 M. WEBB, the Sole Surviving Heirs of          )   TIME TO RESPOND TO INITIAL
   Decedent, Cassandra J. Webb,                  )
16                                               )   COMPLAINT BY NOT MORE
                Plaintiffs,                      )   THAN 30 DAYS (L.R. 8-3)
17                                               )
         vs.                                     )   Complaint served: December 21,
18                                               )   2020 (as to Defendants Princess
   PRINCESS CRUISE LINES, LTD., doing            )   Cruises and Taquan Air); January
19 business as PRINCESS CRUISES,                 )   5, 2021 (as to Defendant Mountain
   VENTURE TRAVEL, LLC, doing                    )   Air)
20 business as TAQUAN AIR; and                   )
   MOUNTAIN AIR SERVICE, LLC,                    )   Current response date: February 26,
21                                               )   2021 (as to Defendants Princess
                Defendants.                      )   Cruises and Taquan Air); March 5,
22                                               )   2021 (as to Defendant Mountain
                                                 )   Air)
23                                               )
                                                 )   New response date: March 21, 2021
24                                               )   (as to all Defendants)
25
26
27
28

       Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30 Days
                                            (L.R. 8-3)
     241866
Case 2:20-cv-10283-CAS-JC Document 25 Filed 02/26/21 Page 2 of 4 Page ID #:156



 1            Plaintiff, CYNTHIA A. COLER (“Plaintiff”) filed her Complaint
 2 (“Complaint”) on November 10, 2020. All three defendants in this case, PRINCESS
 3 CRUISE LINES, Ltd., dba PRINCESS CRUISES (“PRINCESS CRUISES”),
 4 VENTURE TRAVEL, LLC, dba TAQUAN AIR (“TAQUAN AIR”) and
 5 MOUNTAIN AIR SERVICE, LLC (“MOUNTAIN AIR”) were served with process
 6 and also executed Waivers of Service of Summons between December 21, 2020 and
 7 January 5, 2021. Pursuant to those waivers, as well as a prior seven-day extension
 8 stipulations between Plaintiff and PRINCESS CRUISES (Doc. 19) and Plaintiff and
 9 TAQUAN AIR (Doc. 21) submitted pursuant to Local Rule 8.3, the time for the
10 filing of an answer, or motion in response, to Plaintiffs’ Complaint is: February 26,
11 2021 for PRINCESS CRUISES, February 26, 2021 for TAQUAN AIR and March 5,
12 2021 for MOUNTAIN AIR. The Parties previously stipulated to extend the due date
13 until April 9, 2021 pursuant to a Stipulation filed with the Court on February 22,
14 2021 (Docket Entry 22) to allow the Parties to conduct mediation. The Court has yet
15 to rule on the Parties’ Stipulation. As a result, and in an abundance of caution only,
16 the Parties hereby stipulate, pursuant to Local Rule 8.3, that each defendant may
17 have an extension of time, to and including March 21, 2021, in which to file its
18 answer, or to otherwise respond, to Plaintiff’s Complaint in this matter.∗
19 ///
20 ///
21
22
         ∗This filing is of a protective nature only. The Parties desire that the Court enter the
23
     prior Joint Stipulation (Docket Entry 22) that extended the due date for the filing of all
24   answers/motions by all defendants to April 9, 2021 to allow the Parties to conduct the
     agreed to mediation. The Parties still wish to proceed in accordance with that stipulation;
25   however, as the Court has not yet ruled as to that stipulation, and the current due date, at
26   least as to two defendants, is February 26, 2021, the Parties believe it appropriate to set
     forth this stipulation pursuant to Local Rule 8.3, so that no defendant is deemed to be in
27   default
28
                                                   1
       Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30 Days
                                            (L.R. 8-3)
     241866
Case 2:20-cv-10283-CAS-JC Document 25 Filed 02/26/21 Page 3 of 4 Page ID #:157



 1 Dated: February 26, 2021                 BAUM HEDLUND ARISTEI & GOLDMAN,
                                            P.C.
 2
 3                                          By: /s/ Clay Robbins, III
                                                Ronald L.M. Goldman
 4
                                                Clay Robbins, III
 5                                              Attorneys for Plaintiff
                                                CYNTHIA A. COLER
 6
 7
     Dated: February 26, 2021              FLYNN DELICH & WISE LLP
 8
 9                                          By: /s/ Nicholas S. Politis
                                                Nicholas S. Politis
10                                              Attorneys for Defendant
11                                              PRINCESS CRUISE LINES, LTD.,
                                                doing business as PRINCESS CRUISES
12
13
     Dated: February 26, 2021               WORTHE HANSON & WORTHE
14
15                                          By: /s/ John Hanson
                                                John Hanson
16                                              Attorneys for Defendant
17                                              MOUNTAIN AIR SERVICE, LLC,
                                                doing business as MOUNTAIN AIR
18
19 Dated: February 26, 2021                 LaMONTAGNE & AMADOR LLP
20
                                            By: /s/ Ralph S. LaMontagne, Jr.
21                                              Ralph S. LaMontagne, Jr.
22                                              Eric A. Amador
                                                Thomas T. Carpenter
23                                              Attorneys for Defendant
24                                              VENTURE TRAVEL, L.L.C., doing
                                                business as TAQUAN AIR
25
26
27
28
                                               2
       Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30 Days
                                            (L.R. 8-3)
     241866
Case 2:20-cv-10283-CAS-JC Document 25 Filed 02/26/21 Page 4 of 4 Page ID #:158



 1                                         ATTESTATION
 2            Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed,
 3 and on whose behalf the filing is submitted, concur in the content of this filing and
 4 have authorized this filing.
 5
     Dated: February 26, 2021                   LaMONTAGNE & AMADOR LLP
 6
 7                                              By: /s/ Ralph S. LaMontagne, Jr.
                                                    Ralph S. LaMontagne, Jr.
 8
                                                    Eric A. Amador
 9                                                  Thomas T. Carpenter
                                                    Attorneys for Defendant
10
                                                    VENTURE TRAVEL, L.L.C., doing
11                                                  business as TAQUAN AIR
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
       Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30 Days
                                            (L.R. 8-3)
     241866
